Citation Nr: 1601085	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  10-43 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a left clavicle/shoulder disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Sparker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1984 to July 1997, March 2002 to July 2002, May 2003 to December 2003, and June 2006 to June 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Veteran testified at a hearing before the undersigned in September 2015.  A transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, this claim must be remanded for further development to ensure that it is afforded every due consideration, and to aid the Board in making an informed decision. 

The Veteran was involved in a motor vehicle accident in November 2007 while on active duty.  Since that incident, he has reported left shoulder and clavicle pain.  He was provided a VA examination for his left shoulder and clavicle in May 2009.  The examiner noted that that the Veteran was unaware of any difficulties related to his left shoulder.  The examiner also noted that the Veteran had no recollection of any injury to the clavicle and he had no complaints of disability relating to the shoulder.  The examiner stated that the examination of the shoulder was completely normal, with no indication of painful limitation of motion or articular crepitation.  The examiner was unable to render a diagnosis noting that there was no indication of any orthopedic pathology relating to the Veteran's left clavicle or surgery, with no indication of disability or functional incapacity.  

However, the examiner did not address a November 2007 emergency room note recorded the day after the Veteran's motor vehicle accident.  That record shows that the Veteran reported a tender left clavicle and sternum with signs of seat belt contusion.  

The Veteran has also provided lay testimony regarding current symptoms of a left clavicle/shoulder condition.  In his November 2009 notice of disagreement, he stated that "[he is] in constant pain and after work [and his left clavicle] continues to bother me."  He also stated in his October 2010 certification of appeal to the Board that, "[he is] in constant pain and [the pain] affects my quality of life and day to day living."  Finally, in his September 2015 hearing, the Veteran stated that he currently has pain in his left shoulder and that it is related to the November 2007 motor vehicle accident.  

Further, the Veteran submitted additional medical evidence at his September 2015 hearing, including a MRI of his left shoulder from April 2015 showing that he has SLAP type II tear in his left shoulder involving the superior labrum with associated para-labral cyst, a low-grade partial thickness bursal sided tear involving the supraspinatus tendon and moderate grade articular sided partial tear involving the infraspinatus, a type III acromion with moderate AC joint hypertrophic changes encroaching on the right supraspinatus myotendinous junction, and edematous changes involving the teres minor muscle which could be seen in the setting of chronic instability.  

Given that the May 2009 VA examiner did not address the November 2007 emergency room report, the Veteran's lay statements and testimony, and the more recent medical evidence, i.e., the April 2015 MRI report, the Board finds that the 

Veteran must be scheduled for a VA examination to determine whether any current left shoulder/clavicle disorder is related to his active service.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records, including treatment records from the La Jolla and Vista VA clinics, dated from March 2009 forward.

2.  Thereafter, schedule the Veteran for a VA examination of his left clavicle/shoulder.  The entire claims file must be made available to the examiner for review.  All indicated tests and studies must be performed and all pertinent clinical findings recorded.

The examiner should identify all current left shoulder/clavicle disorders found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) than any current left shoulder/clavicle disorder had its clinical onset during active service or is related to any incident of service, to include the Veteran's injury sustained in a motor vehicle accident (MVA) in November 2007.  

In providing this opinion, the examiner must consider and address the following:

* the in-service November 2007 emergency room notes showing that the Veteran complained of left shoulder pain following the MVA, as well as the findings of "TTP, L clavicle and sternum with seat belt sign contusion" and a large ecchymotic area on the left shoulder; 

* the September 2008 service treatment record showing the Veteran's complaints of left shoulder and clavicular pain since the MVA in November 2007; 

* the post-service February 2010 physical therapy report of progress showing that the Veteran was receiving treatment for a left shoulder condition; 

* the April 2015 MRI showing a SLAP type II tear involving the superior labrum with associated para-labral cyst; and

* the Veteran's reports of experiencing left shoulder/clavicle symptomatology ever since the November 2007 MVA.

The examiner must provide a complete explanation for all of his/her opinions.

3.  Finally, after completing any other development that may be indicated, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

